Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 1 of 12 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE BUILDING TRADES
EDUCATIONAL BENEFIT FUND, THE BUILDING
TRADES ANNUITY BENEFIT FUND, BUILDING
TRADES WELFARE BENEFIT FUND and
PENSION BENEFIT FUND,
COMPLAINT

Plaintiffs,
-against-

TANACHION ELECTRICAL CONTRACTING, INC.,
and FRED TANACHION JR. Individually,

Defendants.

 

X
Plaintiffs, Trustees of Building Trades Educational Benefit Fund, The Building Trades
Annuity Benefit Fund, the Building Trades Welfare Benefit Fund, and the Building Trades Pension
Fund, (hereinafter referred to as “Funds”), by their attorneys Barnes, Iaccarino, & Shepherd, LLP
allege as follows:
JURISDICTION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor Management
Relations Act of 1947 (hereinafter referred to as the “Taft-Hartley Act’) 29 U.S.C. Section 185
and on Section 502(a)(3) and Section 515 of the Employee Retirement Income Security Act, as
amended (hereinafter referred to as “ERISA”) (29 U.S.C. Section 1132(a)(3) and 29 U.S.C.
1145).

2. Jurisdiction is conferred upon this court by Section 301 of the Taft-Hartley Act (29
U.S.C. Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1)

and 1132(f) and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 2 of 12 PagelD #: 2

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29
USS.C. Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and
28 U.S.C. Section 1391(b).

4. This action is brought by the respective Trustees of the Funds in their fiduciary capacities
for injunctive relief, monetary damages and other equitable relief under ERISA and for breach of
a labor contract to secure performance by an Employer of specific statutory and contractual
obligations to submit the required monetary contributions and/or reports to the Plaintiffs.

PARTIES

5. The Plaintiffs Trustees are, at all relevant times, the fiduciaries of jointly administered
multi-employer, labor management trust funds a defined by Section 3(21)(A) and Section
502(a)(3) of ERISA (29 U.S.C. Sections 1002(21)(A) and 1132(a)(3). The Funds are established
and maintained by the Union and various Employers pursuant to the terms of the Collective
Bargaining Agreements and Trust Indentures in accordance with Section 302(c)(5)(1) of the Taft-
Hartley Act (29 U. S.C. Section 186(c)(5)). The Funds are employee benefit plans within the
meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. Section 1002 3(1), 3(2),
and 3(3) and 1132(d)(1) and multi-employer plans within the meaning of Sections 3(37) and 515
of ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are Trustees of the Funds and the
“plan sponsor” within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section
1002(16)(B)Gii).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents
on whose behalf the Employer is required to contribute to the Funds pursuant to its Collective
Bargaining Agreement (hereinafter referred to as the “C.B.A.”) between Tanachion Electrical

Contracting Inc., and Local 363, United Electrical Workers of America, [UJAT. The Funds are
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 3 of 12 PagelD #: 3

authorized to collect contributions which include, but is not limited to, payments for annuity,
educational benefits, hospitalization, and medical care on behalf of the employees of the Employer,
and the Plaintiffs Trustees as fiduciaries of the Funds are authorized to maintain suit as independent
legal entities under Section 502(d)(1) of ERISA (29 U.S.C. Section 1132(d)(1) and are obligated
to bring actions to enforce the provisions of the C.B.A. and Trust Indentures that concern the
protection of employee benefit rights.

7. The Plaintiffs Funds’ principal office is located and administered at 50 Charles
Lindbergh Blvd., Suite 207, Uniondale, NY 11553, in the County of Nassau.

8. Upon information and belief, the Defendant, TANACHION ELECTRICAL
CONTRACTING CORP., (hereinafter referred to as “Tanachion” or “the Employer” or
“Defendant”) at all relevant times, was and is an “Employer” within the meaning of Sections 3(5)
and 515 of ERISA (29 U.S.C. Sections 1002(5) and 1145) and was and still is an Employer in an
industry affecting Tanachion within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C.
Section 185).

9. Upon information and belief, that Tanachion is a for profit domestic corporation duly
organized and existing pursuant to the laws of the State of New York with its principal place of
business located at 1562 Richmond Rd. Suite 2B, Staten Island, NY 10304.

10. Upon information and belief, the Defendant, Fred Tanachion Jr. is/or was an officer,
agent, partner and/or principal owner of the Tanachion Electrical Contracting Inc., and is
personally and individually obligated to assume all obligations of Tanachion Electrical
Contracting Inc.

11. Upon information and belief, Fred Tanachion Jr. resides at 37 Burnside Ave., Staten

Island, NY 10302.
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 4 of 12 PagelD #: 4

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM OF RELIEF

12. Tanachion executed a C.B.A. with the Union and/or was and still is a party to a C.B.A.
with the Union or by virtue of membership in an Association or by a Participation Agreement.

13. The C.B.A. and/or Trust Indenture requires that Tanachion to submit contributions
reports setting forth the hours that each of its employees worked and the amount of contributions
due pursuant to the rate schedules set forth in the C.B.A. for all work performed by its employees
covered by the C.B.A. and to remit such monetary contributions in accordance with the C.B.A.
and the rules and regulations established in the Trust Indenture.

14. Upon information and belief, as a result of work performed by the individual employees
of the Tanachion pursuant to the C.B.A., there became due and owing to the Funds from the
Tanachion’s fringe benefit contributions.

15. Tanachion has failed and refused to remit to the Funds, fringe benefit contributions
due and owing under the C.B.A. and in accordance with the Trust Indentures in the minimum
amount of $29,662.07 as the result of an audit dated January 1, 2017 through September 30, 2018,
plus interest, fees, liquidated damages.

16. Tanachion‘s failure, refusal or neglect to remit the proper contributions to the Plaintiffs
constitutes a violation of the C.B.A. between Tanachion and the Union wherein the Funds are third
party beneficiaries and/or terms of the Participation Agreement.

17. Pursuant to the C.B.A., Participation Agreement, Trust Documents and the Policy for
Collection of Delinquent contributions upon the Tanachion’s failure to pay contributions and they
become due, Tanachion is obligated to the pay the following: the additional amount of twenty

(20%) percent of the total sum of contributions due and unpaid as liquidated damages; interest;
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 5 of 12 PagelD #: 5

audit fees; attorneys’ fees at the hourly rate charged to the Funds for such services and all costs
incurred in initiating the court action for the collection of delinquent contributions.

18. Accordingly, Tanachion is liable to Plaintiffs for contribution reports and unpaid
benefit contributions for the time period of December 2017 to current, plus liquidated damages,
interest, court costs, and attorneys’ fees.

AS AND FOR A SECOND CLAIM FOR RELIEF

19. Plaintiffs repeat, reiterate and really each and every allegation contained in paragraphs
“1” through “18” of this Complaint as if fully set forth at length herein.

20. Section 515 of ERISA (29 U.S.C. Section 1145) requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of the C.B.A. and Trust
Indentures.

21. Tanachion has failed to pay or timely pay the fringe benefit contributions to Plaintiffs
owed as a result of work performed by individual employees of Tanachion. Such failure to make
timely payment constitutes a violation of Section 515 of ERISA (29 U.S.C. Section 1145).

22. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon finding of an
Employer violation of Section 515 of ERISA (29 U.S.C. 1145) which requires employers to pay
fringe benefit contributions in accordance with the terms and conditions of collective bargaining
agreements, the Court shall award payment to a Plaintiffs’ Funds of the unpaid fringe benefit
contributions, plus statutory damages and interest on the unpaid principal amount due both
computed at a rate set forth in the United States Internal Revenue code (26 U.S.C. Section 6621),

together with reasonable attorneys’ fees and costs and disbursements incurred in the action.

23. The failure to pay has injured the Funds by delaying investment of contributions and

causing unnecessary administrative costs for the Funds and has injured the participants and

 
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 6 of 12 PagelD #: 6

beneficiaries and other contributing employers of the benefit plan in the form of lower benefits
and higher contributions amounts.

24. Accordingly, Tanachion is liable to Plaintiffs under the C.B.A. and any Trust
Indenture concerning the payment of fringe benefit contributions and under Sections 502 and
515 of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay contributions when
they are due.

25. Accordingly, Tanachion is liable to the Funds in the minimum amount of $21,198.26
in unpaid contributions plus liquidated damages, interest, reasonable attorney’s fees, audit fees,
costs and disbursements in this action pursuant to Section 502 of ERISA (29 U.S.C. Section
1132).

AS AND FOR THE THIRD CLAIM FOR RELIEF

26. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
paragraphs “1” through “25” of this Complaint as if set forth at length herein.

27. Pursuant to ERISA, the C.B.A. Collection Policy and/or Trust Indenture, Tanachion is
required to timely submit current fringe benefit contributions and reports to Plaintiffs.

28. Upon information and belief, Tanachion has in the past failed to timely submit current
fringe benefit contributions and reports to Plaintiffs and is in breach of the statutory obligations
under ERISA, the C.B.A. and Trust Indenture.

29. During the course of the instant action, additional contributions and/or delinquency
charges may become due and owing. If Defendant fails to pay the additional contributions and/or
delinquency charges those additional amounts should be included plus interest as part of this

action, at the time of trial or judgment, whichever is later.

AS FOR THE FOURTH CLAIM FOR RELIEF
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 7 of 12 PagelD #: 7

30. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
paragraphs “1” through “29” of this complaint as if set forth at length therein.

31. The financial integrity of the Plaintiffs’ Funds and the allocation of proper eligibility
and credit to the members are determined and are based upon prompt and accurate remittance of
reports and fringe benefit contributions from Tanachion.

32. Plaintiffs’ Funds have no adequate remedy at law to ensure that Tanachion will adhere
to their continuing statutory and contractual obligations.

33. The failure of Tanachion to promptly remit payment will cause Plaintiffs immediate
and irreparable injury unless Tanachion and its officers, agents and servants are enjoined from
failing, refusing or neglecting to submit the required current monetary contributions and reports
to Plaintiffs.

34. By reason of the foregoing, Plaintiffs are entitled to a permanent injunction enjoining
Tanachion from any further or future violations of this or subsequent collective bargaining
agreements with plaintiff Union, as such agreements apply to the obligations of Tanachion to
Plaintiffs herein.

AS AND FOR A FIFTH CLAIM FOR RELIEF AGAINST DEFENDANT FRED
TANACHION JR., INDIVIDUALLY

35. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “1” through “34” of this Complaint as if set forth at length herein.

36. ERISA Section 404(a) provides that fiduciaries must discharge their duties with
respect to an ERISA covered plan “solely in the interest of the participants and beneficiaries”

and “for the exclusive purpose of providing benefits” and “defraying reasonable administrative

expenses” 29 U.S.C. Section 1104 (a)(1)(A).

 
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 8 of 12 PagelD #: 8

37, ERISA Section 404(a) also provides that fiduciaries must discharge their duties “in
accordance with the documents and instruments governing the plan insofar as such documents
and instruments” are consistent with federal law, 29 U.S.C. Section 1104(a)(1)(D).

38. Upon information and belief, as a result of the work performed by Tanachion, under
the Agreements, Tanachion received substantial sums of money related to the work performed,
which intended to pay, among other things, the wages and benefits of employees furnishing and
supplying the labor.

39. By exercising control over assets belonging to the Funds, Fred Tanachion Jr.
(hereinafter “Fred”) is a fiduciary with respect to the Funds within the meaning of Section 321)
of ERISA, 29 U.S.C. Section 1002(21)(A) and is a fiduciary with respect to the plan assets that
he failed to timely pay into the Funds.

40. Upon information and belief, Fred owned, controlled and dominated the affairs of
Tanachion and carried on the business of Tanachion for his own personal ends.

41. Upon information and belief, Fred had managerial discretion and control over
Tanachion and made all decisions on behalf of Tanachion; signed contracts governing
Tanachion; signed checks for Tanachion and made all decisions concerning payments by
Tanachion.

42. Upon information and belief, Fred determined which creditors Tanachion would pay;
determined when the Plaintiffs’ Funds would be paid; determined how much money would be
paid to the Plaintiffs’ Funds and exercised control over money due and owing to the Plaintiffs’

Funds.
Case 2:19-cv-04726-JMA-SIL Document1 Filed 08/16/19 Page 9 of 12 PagelID #: 9

43, Upon information and belief, Fred commingled assets of the Plaintiffs’ Funds with
the Tanachion’s general assets and used the Plaintiffs’ Funds’ assets to pay other creditors of the
Tanachion rather than forwarding the assets to the Plaintiffs’ Funds.

44. By failing and refusing to turn over to the Plaintiffs’ Funds the contributions, which
are property of the Funds, Tanachion and Fred have converted the property of the Funds.

45. Upon information and belief, while retaining Plaintiffs’ Funds’ contributions, Fred

diverted the Plaintiffs’ Funds’ assets for his own personal use.

46. By withholding contributions from Plaintiffs’ Plans, Fred is individually and
personally liable for the violations of ERISA Section 404 described herein, 29 U.S.C. Section
1104.

47. By withholding the contributions from the Funds, Fred received and retained for his
own personal use and benefit, monies which were rightfully assets of the Funds in violation of
ERISA Section 404(a)(1)(A), 29 U.S.C. Section 1104(a)(1)(A).

48. By withholding the contributions from the Plaintiffs’ Funds, Fred failed to abide by
the instruments governing the Funds in violation of ERISA Section 404(a)(1)(D), 29 U.S.C.
Section 1104(a)(1)(D).

49. As a result of the breaches of fiduciary duty described above, Fred is liable to the
Funds for the amounts set forth herein which include contributions in the minimum amount of
$29,662.07 plus interest, liquidated damages, attorney fee, audit fees, the costs and fees of
collection and he must singly and jointly turn over to the Funds said converted assets.

AS AND FOR A SIXTH CLAIM FOR RELIEF AGAINST DEFENDANT FRED
TANACHBION JR., INDIVIDUALLY

50. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in

Paragraphs “1” through “49” of this Complaint as if fully set forth at length herein.
Case 2:19-cv-04726-JMA-SIL Document 1 Filed 08/16/19 Page 10 of 12 PagelID #: 10

51. Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to
permit ERISA covered plans to engage in certain transactions with parties in interest, including
transactions that exchange property or extend credit, 29 U.S.C. Section 1106(a)(1)(A) and (B).
Absent an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan
assets for their personal account, 29 U.S.C. Section 1106(b)(1) - @).

52. At all times relevant herein, upon information and belief, Fred is and/or was a party in
interest with respect to the Plaintiffs’ Funds because he was a fiduciary, employer, and/or owner
within the meaning of ERISA Section 3(14)(A),(C) and (E), 29 U.S.C. Section 1002(14)(A), and
(E).

53. Upon information and belief, Fred withheld contributions from the Plaintiff Funds
and retained the plan assets for his own use.

54. By withholding the contributions from the Plaintiffs’ Funds, Fred dealt with plan
assets in his own interest and/or exchanged property or extended credit from plan assets for his
own personal use and benefit in violation of ERISA Sections 406(a) and (b), 29 U.S.C. Section
1106(a) and (b).

55. By retaining assets of the Plaintiffs’ Funds for his own use, Fred, as a fiduciary, has
breached the fiduciary obligations owed to the Plaintiff Funds and committed prohibited
transactions within the meaning of Part 4 of Subchapter I of Chapter 18 of Title 29 of the United
States Code, 29 U.S.C. Section 1101 et seq.

56. Accordingly, Fred is jointly and individually liable to make restitution to the Funds in
the amounts as are set forth herein, no part of which has been paid.

57. As a result of the breaches of fiduciary duty described above, Fred is jointly and

individually liable to the Plaintiffs’ Funds for the amounts set forth herein which include

10
Case 2:19-cv-04726-JMA-SIL Document 1 Filed 08/16/19 Page 11 of 12 PagelD #: 11

contributions in the minimum amount of $29,662.07 plus interest, liquidated damages, attorney
fees, audit fees, as well as the costs and fees of collection.

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, as follows:

On the First, Second, Fifth and Sixth Claims for Relief:

(a) Damages in the estimated sum of $29,662.07 for unpaid contributions to the Funds for
work performed plus interest from the date of the delinquency and liquidated damages.

(b) Attorneys’ fees, audit fee and court costs and disbursements as set forth in the policy
for Collection of Delinquent Contributions and as mandated by Section 502(g)(D) of
ERISA, 29 U.S.C. Section 1132(g)(2)(D) and the C.B.A.;

On the Third Claim for Relief:

(c) Damages in the amount of any additional contributions and/or delinquency charges
which may become due and owing during the course of the instant action which
amount shall include the principal plus interest and liquidated damages.

On the Fourth Claim for Relief:

(d) A permanent injunction enjoining Tanachion from violating the terms of this or
successive C.B.A. and Declarations of Trust as they relate to the plaintiffs herein,
including but not limited to the reporting any paying of all fringe benefit contributions
in a timely fashion.

On all claims for relief:

(e) For such other and further relief as the Court deems appropriate.

tl
Case 2:19-cv-04726-JMA-SIL Document 1 Filed 08/16/19 Page 12 of 12 PagelD #: 12

Dated: Hempstead, NY
August 16, 2019

Respectfully submitted,

BARNES, IACCARINO, & SHEPHERD, LLP

By

 

<<
Danielle M-Catney, Esq.
Attorneys for the Plaintiffs
3 Surrey Lane, Suite 200
Hempstead, NY 11550
(516) 483-2990

12
